IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-50359
                         Summary Calendar



GILBERT RODRIGUEZ,

                                           Plaintiff-Appellant,

versus

KENNETH S. APFEL,
Commissioner of Social Security,

                                           Defendant-Appellee.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. A-95-CV-598
                         - - - - - - - - - -
                          December 23, 1997
Before DUHE’, DeMOSS and DENNIS, Circuit Judges.

PER CURIAM:*

     Gilbert Rodriguez appeals from the district court’s judgment

affirming the denial of his application for supplemental security

income.   He argues that substantial evidence did not exist to

support the finding that he was not disabled.    We have reviewed

the record and find no reversible error.    Accordingly, the

judgment is AFFIRMED for essentially the reasons stated by the




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No.
                               -2-

district court.   See Rodriguez v. Chater, No. A-95-CA-598 JN

(W.D. Tex. April 28, 1997).

     AFFIRMED.